 ELMHURST EXTENDED CARE FACILITIES 535Elmhurst Extended Care Facilities, Inc. and New England Health Care Employees Union, District 1199, AFLŒCIO, Petitioner.  Case 1ŒRCŒ20080 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND BRAME On March 11, 1994, the Regional Director for Region 1 issued a Decision and Direction of Election in the above-entitled proceeding,1 in which the Petitioner sought to represent an overall unit of employees at the Employer™s 189-bed nursing home, including the ap-proximately 32 registered nurses (RNs) and licensed practical nurses (LPNs) employed as charge nurses.  The Employer contended that the charge nurses are statutory supervisors within the meaning of Section 2 (11) of the Act because they have the authority to evaluate and dis-cipline the Employer™s certified nursing assistants (CNAs), as well as to assign and responsibly direct them in the performance of their duties.  The Regional Direc-tor found that the charge nurses are statutory supervisors because the evaluations they complete affect the CNAs™ wages and job status, and that, therefore, they must be excluded from the bargaining unit.2 Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely request for review of the Re-gional Director™s decision, asserting that the Regional Director erred by misapplying and/or improperly extend-ing the principles set forth in Bayou Manor Health Cen-ter, 311 NLRB 955 (1993).   By Order dated April 7, 1994, the Board granted the Petitioner™s request for re-view.  The election was conducted as scheduled on April 8, 1994, and the ballots were impounded. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the entire record in this case, including the parties™ briefs on review, and con-cludes, contrary to the Regional Director, that the charge nurses™ role in the Employer™s evaluation procedure does not establish that the charge nurses are supervisors within the meaning of Section 2(11) of the Act.   Charge nurses evaluate the CNAs at the end of a 3-month probationary period and then annually on the CNAs™ anniversary dates.  On the probationary evalua-tions, the aides are rated 0, 1, or 2 (fails to meet, meets, or exceeds the standard) in seven general categories.  The categories that the charge nurses assess include:  job knowledge, quality of work, team relations, resident rela-tions, observing regulations, attendance, safety, and po-tential for the job.  After the successful completion of the 90-day probationary period, the aides receive an addi-tional 25 cents per hour.  There is no space specifically reserved on the form for recommendations; however, the charge nurse may write narrative comments including recommendations for continued employment, transfers to other units, or termination.3  Joyce Corsi, the Employer™s director of nursing services, makes the decision to retain or terminate an aide or to extend a probationary period.  Although Corsi testified that she has never rejected the recommendation of a charge nurse, she further stated that terminations were rare, and that she could recall only one termination of a probationary employee.  Corsi also stated that, at the time of the hearing, one aide was under an extension of her probationary period on the recom-mendation of a CN.                                                                                                                      1 As amended by Erratum issued March 21, 1994. 2 The Employer did not request review of the Regional Director™s determination that its charge nurses do not possess or exercise any other statutory indicia.  Accordingly, we have not considered those other indicia. Annual evaluation forms contain six general catego-ries,4 and the charge nurses again assign numerical rat-ings (0, 1, or 2) in each category.  In addition,  there are sections on the forms where the charge nurses may make comments or attach supportive documentation.  Although Corsi testified that she does not review the portions of the evaluations completed by charge nurses, one LPN testified, without contradiction, that her shift supervisor (a stipulated supervisor) changed a few items on one evaluation and unilaterally lowered a mark on another from a ﬁ2ﬂ to a ﬁ1.ﬂ  Further, Corsi noted that she adds numerical ratings for tardiness and absenteeism to the evaluations, notes whether the aide has completed the Employer™s ﬁFirst Impressionsﬂ program, fills in point totals for all categories if the charge nurse has not done so, and computes the overall numerical rating for each CNA.   In 1993, all CNAs received an across-the-board in-crease of 3 percent;  however, Corsi reduced the in-creases of an unspecified number of aides by a small amount for excessive absenteeism or tardiness.  Also, an aide who had received a score of less than half of the possible points did not receive any wage increase and was placed on probation.  In November 1993, the Em-ployer notified its employees that wage increases for 1994 would be based on performance and would amount to a 3 to 4 percent raise.  Corsi testified during the early 1994 hearing, however, that she did not yet know whether the Employer would use the same system for its 1994 merit reviews as it had used in the 2 previous years.5  3 None of the evaluations submitted into evidence by the Employer contain a specific recommendation. 4 With the exception of ﬁpotential for the jobﬂ category, these gen-eral categories are the same as those on the probationary evaluation forms. 5 In the latter part of 1992, the Employer began using the forms de-scribed above and awarded increases of up to 7 percent.  Corsi testified that the exact amount any aide received was based on a mathematical formula which directly correlated to the CNA™s numerical performance 329 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536Section 2(3) of the Act excludes ﬁany individual em-
ployed as a supervisor from the definition of ﬁem-
ployee.ﬂ  Section 2(11) of the Act defines ﬁsupervisorﬂ 
as: any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-
ture, but requires the use of independent judgment. 
Section 2(11) is to be read in the disjunctive, and the ﬁpos-

session of any one of the authorities listed in [that section] 
places the employee invested with this authority in the su-

pervisory class.ﬂ  
Ohio Power Co. v. NLRB
, 176 F.2d 385 
(6th Cir. 1949), cert. denied 338 U.S. 899 (1949).  The ex-
ercise of that authority, however, must involve the use of 
independent judgment.  
NLRB v. Provident Nursing Home
, 187 F.3d 133 (1st Cir. 1999), enfg. 324 NLRB No. 46 

(1997) (not published in Board volume). 
Telemundo de 
Puerto Rico
, 113 F.3d 270, 273 (1st Cir. 1997).
6  Further, 
the burden of proving supervisory status is on the party al-

leging that such status exists.  See, 
e.g., Bennett Industries
, 313 NLRB 1363 (1994). 
Section 2(11) does not include ﬁevaluateﬂ in its enu-
meration of supervisory functions.  Thus, when an 
evaluation does not, by itself, 
affect the wages and/or job 
status of the employee being evaluated, the individual 
                                                                                            
                                                           
total.  Thus, if an employee rece
ived 81 points out of possible 132 (or 
61 percent), that aide would receive 
an increase equal to 61 percent of 
the maximum 7-percent raiseŠa 4.27-
percent increase.  However, for 
the first 5 months of that year, CN
As were being evaluated on a form 
which required only that the charge nurses check the appropriate box to 
indicate whether each CNAs™ performance was ﬁabove average, aver-
age, or below averageﬂ in 15 areas.  During that period, although it 
appears that CNAs received wage in
creases of between 5 to 6.3 per-
cent, there is no indication how the 
varying percentages were assigned. 
6 Our dissenting colleague accuses us of using ﬁa stringent concep-
tionﬂ of the statutory term ﬁindepend
ent judgment.ﬂ  Our interpretation 
of that statutory phrase is based on Congress™ concern that supervisory 
findings must not be lightly made.  As the Court of the Appeals for the 
District Circuit recently stated:  
Supervisory status determinations carry important consequences for 
workers whose status is in question. . . . Thus when a worker is found 
to be a ﬁsupervisorﬂ within the meaning of the Act, she is excluded 
from the NLRB™s collective bargaining protections.  In light of this, 

the Board
 must guard against construing supervisory status too 
broadly to avoid unnecessarily stripping workers of their organiza-

tional rights.  Because of the serious consequences of an erroneous de-

termination of supervisory status, particular caution is warranted be-
fore concluding that a worker is a supervisor.
 East Village Nursing & Rehabilitation Center v. NLRB
, 165 F.3d 960, 
962 (D.C. Cir. 1999).  See also 
NLRB v. Provident Nursing Home
, supra (Board™s interpretation of 
the phrase ﬁindependent judgmentﬂ 
entitled to deference as a ﬁpermissible constructionﬂ of ambiguous 
language). 
performing such an evaluation will not be found to be a 
statutory supervisor.
7   
In the instant case, the Regional Director concluded 
that the Employer™s charge nurses are supervisors be-
cause the evaluations performed by them directly affect 
the job status of the aides, inasmuch as the evaluations 
determine whether probationary employees are retained, 

whether aides receive merit increases, and the amount of 
any such increases.  We disagree.  As explained below, 
we find that on this record the Employer has not met its 
burden of establishing that 
the charge nurses perform a 
supervisory function in evaluating employees. 
The Regional Director concluded that the Employer™s 
charge nurses are supervisors, in part, because she found 
that they effectiv
ely recommend the retention of employ-
ees after their 3-month probationary period.  Contrary to 
the Regional Director, we fi
nd that the evaluations com-
pleted by the charge nurses at the end of the newly hired 
CNA™s probationary period do not evidence statutory 
supervisory authority. 
Although management asks the charge nurses to 
evaluate the new CNAs after 3 months of employment, 

the record shows that this merely involves the more ex-
perienced employee, i.e., the 
charge nurse, assessing (or 
expressing an opinion) as to
 the CNAs™ knowledge of the 
requirements of the job, potential for performing the job 

competently, ability to interact with other employees and 

residents, and ability to comply with various regulations 
and employer policies regarding such things as atten-
dance and safety precautions.
8  When the charge nurse 
rates a probationary CNA ﬁ0, 1, or 2ﬂ in these categories, 
she is doing so in a manner similar to that of the more 
experienced employee who conducts tests and grades the 
skills of new hires against recognized standards or guide-
lines.
9  7 See Ten Broeck Commons
, 320 NLRB 806, 813 (1996); 
Northcrest Nursing Home, 313 NLRB 491, 498 fns. 36 & 37 (1993). 
8 Contrary to our dissenting colleague, we do not question whether 
the CNs exercise independent judgme
nt in filling out the evaluations.  
We assume, arguendo, that the nurses use some professional or techni-
cal judgment based on their greater skills and expertise during the 

evaluation process.  Whether the use of such judgment is supervisory 
independent judgment is, 
of course, a different question.  But the essen-
tial question here is whether the nur
ses effectively recommend a reward 
or other personnel action concerning other employees.  Since the an-
swer to this question is that they 
do not, they are not statutory supervi-
sors.  See, e.g., 
NLRB v. Provident Nursing Home
, supra. 
Contrary to the dissent™s suggestion, the burden is on the party 
claiming supervisory status to establ
ish such authority within the mean-
ing of the statute.  Thus, any lack of
 evidence in the record is construed 
against the party asserting supervisory 
status.  Given this, the issue here 
is not, as Member Brame states, whether there is reco
rd evidence that 
the nurses do not use independent j
udgment when preparing evalua-
tions.  Rather, the burden is on the Em
ployer to establish that the role 
played by the nurses in preparing evaluations involves the use of super-
visory independent judgment.  
9 See, e.g., Hogan Mfg., Inc.
, 305 NLRB 806, 807 (1991) (such a 
role represents neither a delegation of authority or an effective recom-
mendation to hire or promote).  See also 
The Door, 297 NLRB 601 
(1990).  
 ELMHURST EXTENDED CARE FACILITIES 537Significantly, the evidence does not establish that there 
is a direct link between the probationary evaluations and 
a decision to retain a probationary employee or to extend 
an aide™s probationary period.  The only example given 
of an aide who was terminated at the end of her proba-
tionary period, was an  aide
 who, according to Corsi™s 
testimony, received all zeros on the written probationary 
evaluation.10  It is undisputed that the aide was termi-
nated after Corsi personally recommended to the Em-

ployer™s administrator that she be dismissed.  However, it 

is unclear from Corsi™s testimony what role any recom-
mendation from the charge nu
rse who evaluated the aide 
may have had in that decision.  According to Corsi™s 
testimony, the charge nurse included in her probationary 
evaluation of the aide a written recommendation that the 
aide be transferred to another unit.  Corsi testified that 
notwithstanding that written recommendation of a trans-
fer, the charge nurse also verbally recommended to her 
that the aide be dismissed, but it is not clear from Corsi™s 
testimony when this verbal recommendation was made 
and whether it was before or after Corsi herself had rec-
ommended the aide™s dismissal.  Similarly, although 
Corsi testified that on one
 other occasion she had fol-
lowed the recommendation of a charge nurse in extend-
ing an aide™s probationary period, no explanation was 
offered regarding the basis for or length of the extension, 
or other circumstances surrounding the extension.  We 

find Corsi™s limited and inconclusive testimony regard-
ing these two incidents to be insufficient to establish that 
charge nurses have been given the authority to effec-
tively recommend changes in st
atus for the probationary 
employees.
11 Moreover, we note that the small wage increase all 
probationary employees receive 
at the end of 3 months is 
not based upon any numerical score in the evaluation, but 
                                                                                            
                                                           
Contrary to the dissent, we have not stated that there are ﬁrecognized 
standards and guidelinesﬂ for the CNs to follow when doing their 
evaluations, and thus we have not invented standards from ﬁwhole 
cloth.ﬂ  We simply have noted that th
e record fails to show that the role of the CN in filling out a numerical form on matters such as whether a 
CNA is able to use required equipment, do vital signs, apply restraints 
properly, or observe employee parking rules is anything more than that 
of an experienced employee informi
ng the employer of the skill levels 
of a lesser employee, which is not supervisory in nature. 
10 The evaluation was not entered into the record. 
11 Contrary to our dissenting coll
eague, we are not precluded from 
assessing Corsi™s testimony in maki
ng our determination of the alleg-
edly supervisory status of the nur
ses.  The Petitioner broadly chal-
lenged the Regional Director™s finding that the nurses™ role in evalua-
tions established that they were statutory supervisors.  This was the 
only evidence on which the Regional 
Director relied in reaching her 
determination, and the Petitioner asse
rted that the Regional Director™s 
decision was incorrect.  In any even
t, even assuming that CN Lambert 
made the recommendation to terminate a probationary employee and 
Corsi followed that recommendation, we note that not only is this the 
only CNA ever to be terminated after a probationary period, but that 
Lambert gave two inconsistent r
ecommendations.  Thus, we cannot 
find on this record that decisions whether to terminate or extend proba-
tionary employees are made on the basis of charge nurse recommenda-
tions. 
is automatically given upon completion of probation.  
We therefore conclude that the Regional Director erred 
in relying, in part, on this aspect of the charge nurses™ 
role in the evaluation process 
to conclude that they are 
supervisors.  
Provident
, supra.
12 Similarly, and again contrary to the Regional Director, 
we find that the annual evaluations completed by the 
charge nurses do not govern the granting of merit in-
creases to the permanent CNAs.  The Regional Director 
concluded that the charge nurses™ role in determining 

whether aides received merit increases and the amount of 
any such increases, is compar
able to the role of the 
charge nurses found to be supervisors in 
Bayou Manor
, supra.  In that case, where the 
Board found that the an-nual evaluations completed by the employer™s LPNs di-
rectly affected the CNAs™ wages, there was a direct cor-
relation between the evaluations completed by the LPNs 
and the specific merit increas
es (or occasional depart-
mental bonuses) awarded to the employees.
   The LPNs 
there assigned numerical ratings to several categories 

relating to work performance 
and personal characteristics 
(using the numbers 1 to 10 on
 each of 16 items), and an 
overall average score was computed for each CNA.  
There was no review of the numerical scores by any 
higher ranking individual.  Thereafter, a maximum de-
partmental increase was determ
ined and specific percent-
age increases corresponding to
 the various average scores 
were awarded to the CNAs.  In each of the 3 years pre-
ceding the hearing, the same procedure was followed and 
the employer consistently a
llocated merit increases based 
solely upon the charge nurs
es™ numerical assessment of 
the aides™ skills and performance.  
In the instant case, however, it is clear that the portions 
of the evaluations completed by the charge nurses (i.e., 
the general categories noted above) do not govern either 

the granting of merit increases or the determination of 
the amount of any increase awarded.  Rather, the record 
shows that the Employer has neither an established prac-
tice of awarding raises based on performance, nor one of 
directly correlating evaluati
on scores to specific merit 
increases.  This inconsistency is demonstrated in the evi-
dence offered by the Employer which showed the vary-
ing manner and amounts in which wage increases were 
awarded.  As detailed previously, in 1992, the Employer 
used different appraisal forms during portions of the 
same year, and gave varying percentage increases.  
Sometimes the increases were based on the number of 
points received on the form, and 
at other times, it was not 
clear how the percentages were assigned.
13  In 1993, all 
 12 See also Health Care & Retirement Corp. (Valley View Nursing 
Home), 310 NLRB 1002 (1993). 
13 In 1992, the Employer awarded merit raises of 0 to 7 percent.  
Corsi testified that she calculated the percentage of possible points 
awarded to each aide, and then r
ecommended an increase amounting to 
the same percentage of the potentia
l raise.  Thus, if an employee re-
ceived 50 percent of the points possible on the evaluation, that em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538aides received a small, across-the-board increase (and 
some had their increase redu
ced slightly by excessive 
tardiness and absences).
14  Additionally, at the time of 
the hearing in early 1994, 
it was not clear how employ-
ees would be evaluated that year or on what basis merit 
increases, if any, would be awarded.  The Employer™s 
witness stated that she did 
not yet know what ﬁsystemﬂ 
would be used to assi
gn increases that year. 15  Further, 
the record shows that the overall numerical rating for 
each CNA is determined not only by the scores given by 
the charge nurses, but also by the ratings Corsi assigns 
for absenteeism and tardiness. 
 In addition, on or at least 
one occasion the numbers assigned by the LPN were 
reviewed and changed by the shift supervisor. 
In these circumstances, we find that the Employer™s 
charges nurses are distinguishable from the LPNs who 
were found to be supervisors in 
Bayou Manor
.16  See 
Ten 
Broeck Commons
, 320 NLRB at 813.  The Employer has 
not met its burden of establishing that the annual evalua-
tions completed by these char
ge nurses lead directly to 
personnel actions which affect either the wages or the job 
status of the  CNAs, and the mere completion of such 
evaluations alone does not co
nfer supervisory status.  
Accordingly, we conclude 
the charge nurses are not 
statutory supervisors.   
ORDER The Regional Director™s exclusion of the charge nurses 
from the unit found appropriat
e for collective bargaining 

is reversed.  The case is remanded to the Regional Direc-
tor to further appropriate action consistent with this De-
cision.
17  MEMBER BRAME
, dissenting. 
The Regional Director foun
d that the Employer™s 32 
charge nurses are statutory 
supervisors within the mean-
ing of Section 2(11) of the Act based on their authority to 
evaluate the Employer™s certified nurse assistants.  This 
finding is solidly grounded on the record evidence in this 

case and on established precedent, and I would adopt it.  
Accordingly, I dissent from the majority™s decision re-
versing the Regional Director. 
                                                                                            
                                                           
ployee would receive 50 percent of the possible increase or a 3.5-
percent raise. 
14 Although the Employer used the same evaluation form and proce-
dure as in 1992, the numerical scores had no impact on merit increases, 
as all CNAs received a 3-percent increase. 
15 Corsi testified that although the maximum increase would be 4 
percent (and the minimum 3 percent), it had not been decided what 

ﬁsystemﬂ would be used to determine how the increases would be 
awarded. 16 We are not, as suggested by the dissent, silently overruling 
Bayou
.  Rather, as stated above, 
we simply find the instant facts distinguishable 
from those in that case.  I
ndeed, the Board recently applied 
Bayou
 in a 
case where the facts supported finding that nurses were supervisors 
based on their role in evaluating employees.  
Hillhaven Kona Health-care Center, 323 NLRB 1171 (1997). 
17 See also Health Care & Retirement Corp.
, supra. 
Factual Background 
The Employer operates a 189-bed nursing home in 
Providence, Rhode Island.  Administrator Richard Fish-
paw has overall responsibility for the operation of the 
facility.  The nursing department is headed by Director of 
Nursing Services (DNS) Joyce Corsi, who reports di-
rectly to Fishpaw. Below Cors
i are shift supervisors, who 
report directly to the DNS, 
and an in-service coordinator 
who substitutes as DNS in Corsi™s absence.
1  The nursing 
department consists of about 106 certified nurse assis-

tants (CNAs), 4 unit aides and medication technicians, 
and about 32 registered nurses (RNs) and licensed practi-
cal nurses (LPNs), all of whom serve as charge nurses.  
The Petitioner seeks to represent a wall-to-wall unit 
consisting of all full-time and regular part-time charge 

nurses (CNs), registered nurses (RNs), licensed practical 
nurses (LPNs), certified nurse assistants (CNAs), medi-
cation technicians, unit aides,
 cooks, dietary techs, die-
tary aides, housekeepers, laundry aides, activities work-
ers, receptionists, social workers, and maintenance work-
ers.  The sole issue before 
the Board is whether the CNs 
are statutory supervisors. 
The nursing department provides around the clock 
nursing coverage in three shifts.  Each shift is overseen 
by a shift supervisor, and on each shift there is one CN 
for each unit in the facility. 
 The CNs oversee the work 
of the aides assigned to their units.  At the beginning of 
each shift, the incoming CN 
for each unit receives a re-port from the outgoing CN concerning the status of the 

residents, staffing issues, and any other unit issues.  The 
CNs™ shifts end half an hour later than the aides so that 
they can give these reports. 
 Following the status report, 
the incoming CN makes out the daily assignment sheet 

for the unit, which specifies the duties required that day 
for each resident and assigns a CNA (or a medication 
technicians or unit aide) to perform those duties.
2 CNAs are evaluated by the charge nurses at the end of 
their 3-month probationary period and then annually on 

their anniversary date using a form instituted by the Em-
ployer in 1992.
3  For probationary evaluations, the CN 
rates the CNAs on a scale of 0, 1, or 2 on seven broad 
categories: job knowledge, quality of work, team rela-
tions, resident relations, observing regulations, atten-
dance, safety, and potential for the job. In some cases, 
the CN also writes narrativ
e comments on the form be-
fore sending it to the DNS who decides, based on the 

CN™s assessment, whether to retain, terminate, or extend 
 1 The parties stipulated that the DNS, in-service coordinator, and 
shift supervisors are statutory supervisors.  
2 Charge nurses have complete discretion in assigning residents and 
duties to the aides, and take into consideration the aides™ experience 
and skills and the needs of the residents in making the assignments. 
3 The medication technicians and un
it aides are evaluated separately. 
I find it unnecessary to address th
e CNs™ role in these employees™ 
evaluations in light of my finding that the CNs evaluate CNAs. 
 ELMHURST EXTENDED CARE FACILITIES 539the probationary period of the CNA.
4 If the CNA has 
successfully completed their probation, the DNS recom-
mends that they receive a 25-cent-an-hour raise.
5 The CNs play a similar role 
in the subsequent annual 
evaluations of CNAs.  Thus, the CN completes a nine-

page form by rating the CNA on a scale from 0 to 2 on 
the following six criteria: job knowledge, quality of 
work, team relations, resident relations, observing regu-
lations, attendance, and safety. Some CNs add up the 
points awarded to the CNA, others do not.  Likewise, 
some CNs make narrative comments on the form, while 
others do not.  After the CN completes the form, they 
sign it on the supervisor™s line and submit it to the DNS. 
Working from attendance and other corporate records, 
the DNS adds ratings for abse
nteeism and tardiness, and 
notes whether the CNA has attended the Employer™s 
ﬁFirst Impressionsﬂ program.
6  The DNS then totals the 
CNA™s evaluation points, and fills in the ﬁAction Rec-
ommendedﬂ section, including the recommended wage 
increase.  The form is then 
forwarded to the CNA™s shift 
supervisor, who meets with the CNA to present the 
evaluation. In 1992, the Employer awarde
d merit increases of 0 to 
7 percent to CNAs based on a mathematical formula 
which directly correlated to
 the CNA™s numerical evalua-
tion score.
7  In 1993, the Employer used the same evalua-
tion process, but all CNAs with satisfactory scores re-
ceived a 3-percent raise. Those CNAs who received less 
than half the possible points 
on their evaluation that year 
were placed on probation and received no raise.  One 
employee was placed on probation for this reason in 
1993.
8  At the time of the hear
ing in early 1994, the Em-
ployer had not completed its 1994 evaluations.  How-

ever, in November 1993 the Employer advised employ-
ees that they would receive increases of 3 to 4 percent in 
1994, that the increases wo
uld be ﬁbased on perform-
ance,ﬂ and that no increase woul
d be less than 3 percent.  
DNS Corsi testified at the hearing that she did not know 
at that time whether or not the Employer would use the 
same system for its 1994 merit reviews that it had used in 
1992 and 1993. 
                                                          
                                                           
4 Some CNs also make written or oral recommendations to the DNS 
to retain, terminate, or continue the probation of a CNA. The DNS has 
followed those recommendations in all cases. 
5 The Regional Director found that
 CN Debbie Lambert gave a pro-
bationary CNA zeros on all of her 
performance criteria, the lowest 
possible score. Lambert wrote on the evaluation a recommendation to 
transfer the CNA to someone else™s 
unit, and subsequently orally rec-
ommended to Corsi that the CNA be
 terminated. Corsi followed Lam-
bert™s recommendation and terminated the CNA™s employment. Like-
wise, Corsi followed CN Martha Wall™s recommendation to extend a 
CNA™s probationary period.  
6 In determining the CNA™s attendance rating, the DNS merely notes 
whether tardiness or abse
nces exceed 5 percent. 
7 That is, the DNS calculated the percentage of possible points that 
the CNA had received on their evaluation and recommended a wage 
increase equal to the same percentage of the maximum raise. 
8 No employees received a score below 50 percent in 1992. 
The Regional Director found that the CNs were statu-
tory supervisors because they
 evaluate CNAs and those 
evaluations affect the CNAs™ wages and job status.
9  Cit-
ing 
Bayou Manor Health Center,
 311 NLRB 955 (1993), 
the Regional Director found that the CNs independently 
evaluate the CNAs working in their units, and that those 
evaluations were used to determine the wage increases 
and probationary status of the CNAs.  The Regional Di-
rector found that there was no evidence that the Em-
ployer had abandoned the evaluation process, as the Em-
ployer had evidenced its intention to use the same proc-
ess and evaluation form in 1994. 
The majority reverses the Regional Director and finds 
that the CNs are not supervisors.  According to the ma-
jority, the CNs do not perform a ﬁsupervisory functionﬂ 
when they evaluate probati
onary employees, and in any 
event the evaluations are not,
 in the majority™s opinion, 
directly linked to the decision to retain or extend the pro-
bationary period of a CNA.  With regard to the annual 
evaluations, the majority asserts that the evaluations 
completed by the CNs do not determine wage increases 
because DNS Corsi adds ratings for absenteeism and 
tardiness, and because the Employer does not have an 
ﬁestablishedﬂ practice of granting wage increases based 
on performance or of directly correlating evaluation 
scores to ﬁspecificﬂ merit increases. 
Discussion 
 Section 2(11) defines ﬁsupervisorﬂ to mean: 
[A]ny individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-

ture, but requires the use of independent judgment. 
Thus, an individual will qualify as a supervisor if: (1) they 

are authorized to perform or recommend at least 1 of the 12 
duties enumerated above; (2) their authority is exercised in 
the interest of the employer; and (3) the exercise of that 
authority requires the use of independent judgment.  
NLRB 
v. Health Care & Retirement Corp. of America, 
511 U.S. 
571, 573Œ574 (1994).  The individual ﬁneed not actually 
perform an enumerated duty . . . so long as the employee 
has the authority to do so, ‚for it is the power and not the 
frequency of its use which is dispositive.™ﬂ  
Beverly Enter-
prises, Virginia v. NLRB,
 165 F.3d 290, 294 (4th Cir. 1999) 
(en banc)  (quoting 
NLRB v. St. Mary™s Home, Inc.,
 690 F.2d 608, 612 (4th Cir. 1981).  See also 
Maine Yankee 
Atomic Power Co. v. NLRB, 
624 F.2d 347, 360 (1st Cir. 
1980) (recognizing that question under Section 2(11) is 
 9 The RD found that the CNs did not possess any other indicia of su-
pervisory status. In the absence of a 
request for review of this finding, I 
do not pass on it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540whether supervisory authority 
exists, not how frequently it 
is exercised).  And ﬁwhen an employer grants to an em-
ployee the authority to use judgment in the management or 
evaluation of other employees, that judgment is independent 
judgment under the NLRA, not the exercise of professional 
expertise.ﬂ  
Beverly Enterprises v. NLRB,
 supra, 165 F.3d at 
295. Prior to 1994, the Board took the position in the health 
care field that charge nurses were not supervisors be-
cause they did not exercise their authority over other 

employees ﬁin the interest of
 the employer,ﬂ but instead 
were acting in the interest of the patient. 
NLRB v. Health 
Care & Retirement Corp. of America, 
supra, 511 U.S. at 
574.  That position was rejected by the Supreme Court as 
a ﬁstrained interpretationﬂ of Section 2(11). Id. at 583.  
Thereafter, the Board has substituted the a stringent con-
ception of the statutory term ﬁindependent judgmentﬂ 
under which the Board generally continues to find that 
charge nurses are not supervisors.
  Beverly Enterprises v. 
NLRB, supra, 165 F.3d at 295Œ296.  
However, in 
Bayou Manor,
 supra, a pre-
Health Care 
& Retirement Corp.
 case, because the employer™s LPNs 
prepared evaluations which were used by the employer to 

determine employees™ merit wage increases, the Board 
found that they were statutory supervisors.  The 
Bayou 
Manor
 LPNs annually rated the employer™s CNAs™ per-
formance in 16 areas on a scale of 1 to 10.
10  An overall 
average score was computed
 from the ratings, without 
review by anyone else, and the results were shown to the 

individual CNA and then placed in the employee™s per-
sonnel file.  Thereafter, th
e employer™s administrator 
awarded wage increases to 
the CNAs corresponding to the CNA™s average score.  In
 the 3 years prior to the 
hearing in that case, the maximum percentage increase 
was 5 percent and the minimum was zero.
11  Based on 
these facts, the Board recogn
ized that the evaluations 
completed by the LPNs affected the CNAs™ salaries, as 

ﬁthere is a direct correlatio
n between the evaluations and 
the merit increases or occas
ional departmental bonuses 
awarded.ﬂ 
Bayou Manor,
 supra.  Accord
ingly, the Board 
found that the LPNs were supervisors. 
Applying the foregoing principles, it is evident that the 
CNs in this case are statutory supervisors as well.  Like 
the LPNs in 
Bayou Manor, 
they prepare annual evalua-
tions of the CNAs using numerical scores for the various 
performance criteria.  Those scores are then added up 
and used by the Employer to determine the CNA™s wage 
increase, if any, for the year.  Thus, the evaluations pre-
pared by the CNs, like those in 
Bayou Manor,
 ﬁdirectly 
determine the amount of the merit increase [the CNAs] 
                                                          
                                                           
10 The areas for evaluation included work performance (specific pro-
cedures, routine care, and nursing st
ation tasks), and personal character-
istics (relationships, communication skills, appearance, and responsive-
ness to supervision). 11 The administrator also relied on CNAs™ annual evaluation scores 
to determine the amount of a bonus. 
received.ﬂ Id. Moreover, the 
CNs also prepare probation-ary evaluations, which direc
tly determine whether a pro-
bationary employee is terminated, retained, or their pro-
bationary period is extended. Related to this determina-
tion, of course, is the employee™s entitlement to a wage 
increase in the event they ar
e retainedŠthus, the evalua-
tion directly determines whether the CNA will receive 
that wage increase as well. Id. 
The majority™s purported grounds for distinguishing 
Bayou Manor
 are wholly unpersuasive.  Initially, the 
majority questions whether the CNs exercise independent 
judgment when they complete the probationary and an-
nual CNA evaluations.  Thus, the majority states, on the 
one hand, that they assume 
that the CNs use some ﬁtech-
nical or professionalﬂ judgment during the evaluation 
process, while, on the other hand, analogizing this func-
tion to the role of experienced employees who have been 
found not to use independent judgment when they con-
duct tests and grade the skills of new hires against ﬁrec-
ognized standards and guidelines.ﬂ  
There is absolutely no support in the record or in the 
case law for my colleague™s apparent belief that the 

evaluations prepared by the CNs do not require the use of 
independent judgment.  There is no factual basis for the 
majority™s assertion that th
ere exist ﬁrecognized stan-
dards and guidelinesﬂ against which the CNs are to 
measure the CNAs™ performance on the evaluation crite-

ria.12 The majority invents these standards from whole 
cloth.
13  Controlling precedent clearly 
establishes that the CNs do use independent judgment when they evaluate the 
CNs. As noted above, the Board held in 
Bayou Manor that the completion of virtually identical evaluations by 
the LPNs in that case establis
hed that they were supervi-
 12 In addition to the evaluation crite
ria mentioned by the majority, I 
note that the CNs assess the CNA™s work quality and their actual ob-
servance of regulations dur
ing the rating period. It seems clear to me, as 
it was to the Regional Director, that such assessments necessarily in-
volve the use of independent judgment. 
The majority asserts that I have misunderstood the burden of proof 
in supervisory determinations. This is a mischaracterization of my 

position. As shown below, 
Bayou Manor
 compels the conclusion that 
the CNs use independent judgment in completing the evaluations and 
the majority does not dispute this fact. However, the majority attempts 
to deprecate the independent judgm
ent involved by saying that the 
CNs™ evaluations are ﬁsimilarﬂ to those of employees who follow ﬁrec-
ognized standards and guidelinesﬂ in evaluating an applicant™s qualifi-
cations. Especially in light of the Board™s holding in 
Bayou Manor,
 the 
majority is not entitled to rely on 
any presumption or burden of proof 
regarding supervisory status in making such findings; instead, such 

findings must be based on record ev
idence. No such 
evidence has been cited in this case. To the contrary
, the record eviden
ce shows that the CNs™ evaluations are indistinguish
able from those completed by the 
LPNs in 
Bayou Manor.
 13 It is ironic that the majority would find that the CNs, who com-
plete the only portion of the evaluation which requires subjective and 
independent judgment, are not superv
isors, while (as discussed below) 
relying on DNS Corsi™s clerical role in calculating the CNAs™ final 
evaluation score as a basis for dives
ting the CNs of supervisory author-
ity.  ELMHURST EXTENDED CARE FACILITIES 541sors.  This conclusion necessarily encompassed a finding 
that conducting the evaluations required the use of inde-
pendent judgment, as the presence of independent judg-
ment is a predicate for supervisory status in all cases.  
The majority utterly fails to justify its conclusion that the 
LPNs who evaluated CNAs™ ﬁwork performanceﬂ on a 
scale of 1 to 10 in Bayou Manor
 used independent judg-
ment in doing so, while the CNs here, who, inter alia,
 evaluate CNAs™ ﬁwork qualityﬂ on a scale of 0 to 2, do 
not.
14 Likewise,  the majority™s focus on whether CNs spe-
cifically recommended termination, retention, or raises 
for probationary employees is 
contrary to the teaching of 
Bayou Manor.  
There, the Board found supervisory status 

solely on the basis of the numerical evaluations prepared 
by the LPNs and used by the Employer in awarding 
raises.  There was no finding that the LPNs made any 
specific recommendation regarding raises; the Board 
found that the evaluation itself 
was
 the recommendation.  
Here, too, the Employer has shown that it relies on the 

CNs™ evaluations as the basis fo
r the decision to retain or 
terminate probationary employ
ees and for the purpose of 
granting wage increases.
15 With regard to the CNs™ role in annual evaluations and 
raises, the majority asserts 
that the evaluations do not 
govern the granting of merit increases or the determina-
tion of the amount awarded.  They note that the Em-
ployer™s procedures varied in the 2 years prior to the 
hearing, and that Corsi adds
 ratings for absenteeism and 
tardiness to the evaluations. 
                                                          
                                                           
14 In support of their apparent fi
nding of no independent judgment, 
the majority cites 
Hogan Mfg. Co.,
 305 NLRB 806, 807 (1991), and 
The Door, 
297 NLRB 601 (1990). These cases are plainly inapposite. 
Thus, in 
Hogan Mfg.
 Co., the Board found that an employee who 
watched job applicants complete a welding test, checked the welds 
against established criteria, and reported to the hiring authority whether 
the applicant had passed was not a s
upervisor because he did not use 
independent judgment in evaluating th
e welding tests and did not effec-
tively recommend any one™s hiring. Likewise, in 
The Door, a labora-tory director who interviewed job ap
plicants and evaluated their techni-cal ability was found not to be a supe
rvisor, inasmuch as she evaluated 
the applicants™ technical ability against established criteria and there 
was no evidence her hiring recommendations were given any weight at 

all. These cases involve an entirely different supervisory indiciaŠthe 
authority to hireŠwhich is not at issue in this case. That individuals 
with a minor role in the hiring proce
ss in a completely different factual 
setting have been found not to be supervisors says nothing about the 
nature of the CNs™ authority, on the 
facts of this case, to recommend 
rewards. 
NLRB v. Provident Nursing Home,
 187 F.3d 133 (1st Cir. 1999), is 
also distinguishable. The charge nur
ses there were found not to effec-
tively recommend rewards for employees through the evaluation proc-
ess because the employees™ merit incr
eases were not directly connected 
to their evaluations.  Instead, some
 employees with the same evalua-
tions received different wage increases, while other employees with 

different evaluations received the same wage increase, and the em-
ployer reduced wage increases late in its fiscal year for budgetary rea-
sons. No evidence of 
this character is pr
esent in this case. 
15 As noted below, the Employer has also provided actual examples 
of specific recommendations by CNs that were followed.  
The changes to the employer™s evaluation practices do 
not establish that the CNs do
 not effectively recommend 
raises for the CNAs.  Thus, in 1992, the CNAs™ raises, if 
any, were based entirely on their numerical evaluation.
16  While the evaluations did not determine merit increases 
for employees with satisfactory ratings in 1993, they 
continued to be the basis for the Employer™s decisions to 
place CNAs with unsatisfactory ratings on probation.
17  Thus, as of the date of the 
hearing, the evidence is en-
tirely consistent that the CNs, through their role in the 
annual evaluation process,
 effectively recommended 
whether CNAs would receive 
increases and/or be placed 
on probation and receive no raise.
18  The majority also attempts
 to deprecate the relation-
ship between the CNs™ evaluations and the decision to 
retain probationary employees. 
 They assert that the only 
example of a CNA who was term
inated at the end of her 
probationary period is inconclusive on the issue of su-
pervisory status, as the CN™s written recommendation 
was to transfer the CNA to someone else™s unit and, 
while the CN orally recommended termination, the re-
cord does not show when
 that recommendation was 
made. 
Contrary to the majority, the evidence is clear that the 
CNs prepare evaluations of probationary CNAs and that 
those evaluations are the basis for the Employer™s deci-
sion whether to retain the CNA.  In this regard, the 
ﬁsmallﬂ wage increase that successful probationary 
CNAs receive is awarded so
lely to employees who re-
ceive satisfactory evaluations from their CN.  Accord-
ingly, the majority™s claim that the raise is not based on 

the score received in the evaluation misses the mark.  
Those CNAs who receive a satisfactory evaluation get 
the raise; those whose evaluations are unsatisfactory do 
not.  As noted above, the Employer also terminated a 
probationary CNA on the basis of  CN Lambert™s evalua-
tion of her performance.  This decision was consistent 
with Lambert™s oral recommendation that the CNA be 
terminated.
19  In addition, a CNA™s probationary period 
was extended based on the recommendation of CN Wall.  
The majority discounts thes
e undisputed facts because, 
in their view, the surrounding circumstances were not 
 16 That Corsi adds objective ratings
 for absenteeism and tardiness 
does not affect the obvious mathematical fact that the merit increases 
still depended on the ratings issued by the CNs. 
17 As noted above, in 1993 a CNA was placed on probation and de-
nied a raise for this very reason. 
18 Corsi™s testimony concerning possible future plans is not entitled 
to any weight in determining the CNs™
 status, as it is clearly insufficient 
to show either that they did not ha
ve supervisory authority at the time 
of the hearing, or that the Employer ha
d definite plans to divest them of 
that authority in the future.  
19 The majority™s speculation that 
Lambert may have made this rec-
ommendation after the fact is misguided. The Regional Director found 

that ﬁCorsi followed Lambert™s 
recommendation to terminate [the 
CNA™s] employment.ﬂ The Petitioner does not dispute this finding in 
its request for review or its brief on review. Under these circumstances, 
I see no basis for the Board to do so now.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542sufficiently explained.  The majority™s complaint that ﬁit 
is not clear from Corsi™s testimony when this verbal rec-
ommendation [for termination] was made,ﬂ and that ﬁno 
explanation was offered regarding the basis for or the 
length of the extensionﬂ of the other CNA™s probation 
begs the point.  The evidence was unchallenged and the 
Regional Director found that it was sufficient to demon-

strate the CNs™ supervisory authority.
20 It seems clear to 
me, as well, that the facts before us show on their face 

that the CNs™ evaluations and recommendations have 

real-world consequences for 
CNAs. The majority offers 
no principled basis for their 
requirement that these addi-
tional details be provided, at this late date, more than 5 
years after the close of the hearing, before they will give 
this evidence determinative weight.
21                                                            
 20 Unlike the majority, the Regional Director found nothing confus-
ing about Corsi™s testimony. Neither do I. 
21 In faulting the Employer for faili
ng to provide what the majority 
considers to be an adequate expl
anation for the evaluation and merit 
increase decisions, the Board engages in what Thomas Sowell has 
called the ﬁprecicional fallacyﬂ: ﬁthe 
practice of asserting the necessity 
of a degree of precision exceeding that required for deciding the issue 
at hand. Ultimately, there is no de
gree of precisionŠin words or num-
bersŠthat cannot be considered in
adequate by simply demanding a 
higher degree of precision.ﬂ Thomas Sowell
, Knowledge and Decisions
 at 291 (Harper Collins, 1980, 1996)
 (emphasis in original). 
Conclusion 
Plainly uncomfortable with the Board™s holding in 
Bayou Manor,
 the majority attempts in this caseŠ
without explanation or justificationŠto overrule it sub 
silentio.  In their pursuit of this objective, the majority 
rejects the Regional Directo
r™s careful analysis of the 
supervisory status of the CNs, and substitutes their own 
version of the factual record for hers.  The majority of-
fers no explanation for why 
their version of the facts 
should be more credible. In 
light of the Supreme Court™s 
rejection of the Board™s former ﬁin the interest of the 
employerﬂ test, it is essential that the Board, in applying 
its understanding of the statutory term ﬁindependent 
judgment,ﬂ fully explain its course of action and accu-
rately assess the record evidence, lest we be accused of 
simply applying the previously disapproved test in an-
other guise.  See 
Note, The NLRB and Supervisory 
Status: An Explanation of Inconsistent Results,
 94 Harv. 
L. Rev. 1713 (1981).  The majority™s misuse of the facts 

of this case, and its unwillingness to respect established 
precedent which stands in its way will, I fear, be viewed 

as another ﬁend runﬂ around a controlling Supreme Court 
decision and our own precedent.  Accordingly, I dissent. 
 